Reynolds, J. (dissenting).
Under the rule laid down in Matter of Delinousha v. National Biscuit Co. (248 N. Y. 93) the injury must cause a disease of the mind or a brain derangement which in turn causes the suicide in order for the suicide to be compensable. It was there pointed out that if the suicide is the result of sane conditions such as discouragement or melancholy the death is not compensable and more recent cases have held that remorse, depression, personality change, and despondency in the absence of testimony indicating a disease or brain derangement are insufficient (cf. Matter of Palmer v. Redman, 281 App. Div. 723; Matter of Seal v. Effron Fuel Oil Co., 284 App. Div. 795; Matter of Vernum v. State Univ. of N. Y., 4 A D 2d 722). There is an absence in this record of any medical proof indicating that decedent’s injury caused any mental disease or brain derangement and there was therefore insufficient evidence upon which to base an award of deafh benefits. Decision and award should be reversed and claim remitted.
*411Bergan, P. J., and Coon, J., concur with Herlihy, J.; Reynolds, J., dissents, in a memorandum, in which Gibson, J., concurs.
Decision and award affirmed, with costs to the Workmen’s Compensation Board.